UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ROBERT GROSZ and CHAYA GROSZ,
on behalf of plaintiffs and the class members
described below,                                                   MEMORANDUM & ORDER
                                                                   17-cv-3166 (SJF) (AYS)
                                   Plaintiffs,
                 -against-

CAVALRY PORTFOLIO SERVICES, LLC,

                                    Defendant.
---------------------------------------------------------------X
FEUERSTEIN, District Judge:

        Plaintiffs Robert Grosz (“Robert”) and Chaya Grosz (“Chaya”) (collectively “Plaintiffs”)

commenced this putative class action against Cavalry Portfolio Services, LLC (“Cavalry” or

“Defendant”) alleging that Defendant has used unlawful collection practices in violation of the

Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§1692 et seq. On September 28,

2018, the Court granted Defendant’s motion to dismiss Plaintiffs’ complaint pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure, and gave Plaintiffs leave to amend consistent

with that Order. See Memorandum & Order (“M&O”), Docket Entry (“DE”) [28]. On October

26, 2018, Plaintiffs timely filed an Amended Complaint (“AC”), see DE [30], asserting the same

claims but adding factual allegations. Currently pending before the Court is Defendant’s fully-

briefed motion to dismiss the amended complaint. Motion, DE [35]. For the reasons set forth

herein, the motion is granted.

I. BACKGROUND

A. Factual Allegations

        The facts are taken from the amended complaint and are assumed to be true for purposes

of this motion and do not constitute findings of fact by the Court. The amended complaint
contains the same allegations as the original complaint, with the addition of six (6) paragraphs of

factual allegations.

       Robert and Chaya are husband and wife and reside in Nassau County. AC ¶9. Cavalry is

a collection agency that uses the mails and telephone calls to collect delinquent debts owed to

others. Id. ¶11. Cavalry is a “debt collector” within the meaning of the FDCPA. Id. ¶12.

       On or about October 19, 2016, the following message was left on Plaintiffs’ voicemail:

               My name is Shelly Warnack (phonetic) and I'm attempting to
               locate C. Grosz. If you have any information that would help me
               locate C, please return my call at 888-229-6009 extension 31668.
               Thank (cuts off.)

AC ¶13 (the “VM Message”). Plaintiffs allege that the VM Message is a standardized message

used by Cavalry. Id. ¶15. The call was received on a telephone land line that is billed to Robert,

but is “regularly used” by both Robert and Chaya. Id. ¶14. Plaintiffs allege, upon information

and belief, that the call “pertained” to one of two credit card accounts, with the Gap or Lord &

Taylor, held by Chaya. Id. ¶15. Both accounts were obtained for personal, family or household

purposes and “were used for the benefit of both husband and wife.” Id. Robert “may also have

been authorized to use the accounts or a signatory.” Id.

       On some unspecified date, Robert “returned the call.” AC ¶20. The amended complaint

alleges that Robert “often returned calls on behalf of Chaya Grosz, as her agent.” Id. ¶21.

When Robert returned the call, he heard a recorded message that began “[t]his call may be

monitored and recorded. Thank you for calling Cavalry Portfolio Services . . .” and gave

instructions on how to connect with a representative. Id. ¶22 (the “Cavalry Recording”).

Plaintiffs claim upon information and belief that the Cavalry Recording is also a standardized

message regularly used by Cavalry. Id. ¶23. There is no indication that Chaya heard either the

VM Message or the Cavalry Recording.

                                                 2
B. Procedural History.

        The original complaint asserted a single cause of action for violations of §§1692d(6),

1692e, and 1692e(11) of the FDCPA. The M&O, inter alia: (1) dismissed the §1692d claim

with prejudice; (2) dismissed the §1692e claims regarding the VM Message, finding a lack of

factual allegations regarding (a) Robert’s standing to assert a claim under the section, and (b) the

basis for Chaya’s claim; and (3) found that the Cavalry Recording does not constitute a

“communication” and thus does not violate §1692e. Noting that the Plaintiffs’ §1692e claim

regarding the VM Message “may benefit from a more detailed set of factual allegations,”

Plaintiffs were given leave to amend their complaint to that limited extent. M&O at 10.

        On October 26, 2018, Plaintiffs timely filed an amended complaint that again contains a

single cause of action for violations of §§1692d(6), 1692e, and 1692e(11) of the FDCPA, 1 and

further seeks certification of a class action. Defendant now moves to dismiss the amended

complaint pursuant to Rule 12(b)(6) for failure to state a claim for relief, arguing that the added

factual allegations have not cured the pleading issues identified by the M&O.

II. LEGAL STANDARDS

        To avoid dismissal, a plaintiff must plead “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167

L. Ed. 2d 929 (2007). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868

(2009). A plaintiff is not required to plead “specific evidence or extra facts beyond what is


1
 The paragraphs pertaining to the §1692d claim are bracketed, see AC ¶¶25, 30, 30(a), suggesting that
Plaintiffs intended to remove those paragraphs rather than refile a claim expressly dismissed with
prejudice by the Court. As neither party has substantively addressed this claim, the Court assumes it was
refiled in error.
                                                    3
needed to make the claim plausible.” Arista Records, LLC v. Doe 3, 604 F.3d 110, 120-21 (2d

Cir. 2010). However, “[a] pleading that offers ‘labels and conclusions' or ‘a formulaic recitation

of the elements of a cause of action will not do.’” Iqbal, 556 U.S. at 678, (quoting Twombly, 550

U.S. at 555). “Nor does a complaint suffice if it tenders ‘naked assertion[s]' devoid of ‘further

factual enhancement.’” Id. (alteration in original) (quoting Twombly, 550 U.S. at 557). Factual

allegations must be enough to raise a right to relief above the speculative level, “on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).” Twombly,

550 U.S. at 555.

       In ruling on a motion to dismiss for failure to state a claim, the court accepts all factual

allegations in the complaint as true and draws all reasonable inferences in favor of the plaintiff.

See Erickson v. Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 167 L. Ed. 2d 1081 (2007) (per

curiam); Warren v. Colvin, 744 F.3d 841, 843 (2d Cir. 2014); see also Ruston v. Town Bd. for

Skaneateles, 610 F.3d 55, 59 (2d Cir. 2010) (“[w]hen there are well-pleaded factual allegations, a

court should assume their veracity and then determine whether they plausibly give rise to an

entitlement to relief”). Although factual allegations are assumed to be true, this principle is

“inapplicable to legal conclusions,” or “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Iqbal, 556 U.S. at 678; see also Twombly, 550 U.S.

at 555 (the court is “not bound to accept as true a legal conclusion couched as a factual

allegation”(internal quotation marks and citation omiteed)).

       Plaintiffs contend that the amended complaint states a plausible claim of: (1) violation of

§1692e, which generally prohibits a debt collector from using “any false, deceptive, or

misleading representation or means in connection with the collection of any debt”; and (2)




                                                  4
violation of §1692e(11), which requires specific disclosures to consumers in communications

with them. 2

III. DISCUSSION

A. Chaya’s Claim

        The M&O, noting that the basis of Chaya’s claim was unclear, particularly since she is

not alleged to have heard the VM Message, dismissed the complaint as there were “no factual

allegations regarding any conduct by, or directed towards, Chaya.” M&O at 8. The amended

complaint fails to address these deficiencies.

        The only new information to be mined from the new factual allegations is that Chaya is

the cardholder on two accounts and therefore it may be inferred that she is a consumer within the

meaning of the FDCPA. The amended complaint fails to allege, however, that the VM Message

was an “initial communication” with her and thus does not state a plausible claim under

§1692e(11). In addition, the amended complaint remains silent as to whether Chaya ever

actually heard the VM Message, and the question remains unanswered upon review of the

parties’ motion papers. In response to Defendant’s suggestion that Chaya “never heard or

received the message,” Plaintiffs state that “she is a plaintiff, and her complaint expressly sets

forth the text of the communication, so she obviously knows about it,” Pls. Opp. at 13, but do not

attempt to explain the legal import of this statement.

        To circumvent the amended complaint’s failure to plead that the VM Message was an

initial communication with Chaya, Plaintiffs argue that Robert is Chaya’s “agent for the purpose



2
 Plaintiffs devote a great deal of their opposition papers to their contention that the VM Message was left
after Cavalry made a phony location call that was actually “a pretext for improper collection activity.”
Pls Opp. at 7. Discussion of this argument is not necessary to resolve the pending motion to dismiss
which concerns the sufficiency of the allegations in the amended complaint and the plaintiffs’ standing to
bring it.
                                                     5
of receiving and responding to communications,” and that therefore, a communication to him is

automatically a communication to her. Pls Opp. at 12. This position is presumably based on the

amended complaint’s wholly conclusory allegation that Robert “often returned calls on behalf of

Chaya Grosz, as her agent.” AC ¶21. The existence of an agency relationship is a legal

conclusion and thus this allegation is not assumed to be true. Upon review of the amended

complaint, the sole factual allegation that may support the existence of an agency relationship

between the two plaintiffs is that they are husband and wife. Generally, however, “it is settled

law that ‘no agency is implied as between husband and wife from the mere fact of marriage.’”

Kaye v. Grossman, No. 97 CIV. 8679, 1999 WL 33465, at *1 (S.D.N.Y. Jan. 27, 1999) (quoting

In re Francis, 15 B.R. 998, 1001 (Bankr. E.D.N.Y. 1981)). Absent further factual enhancement,

the amended complaint fails to plausibly allege the existence of an agency relationship between

Robert and Chaya.

B. Standing

       Defendant again argues that Robert does not have standing to bring his claims, whether

under §1692(e)(11) or under the general provisions of §1692(e). The civil liability section of the

FDCPA provides that “any debt collector who fails to comply with any provision of this

subchapter with respect to any person is liable to such person. . .” 15 U.S.C. §1692k(a).

Despite this broad language, “the FDCPA does not grant standing to any individual who may

happen to come across” a communication from a debt collector. Schwartz v. Resurgent Capital

Servs., LP, No. 08 CV 2533, 2009 WL 3756600, at *4 (E.D.N.Y. Nov. 9, 2009). When resolving

questions of standing, courts in this Circuit are guided by the Second Circuit’s decision in

Sibersky v. Goldstein, 155 F. App'x 10, 11 (2d Cir. 2005) (summary order). See generally Datiz

v. Int'l Recovery Assocs., Inc., No. 15CV3549, 2016 WL 4148330, at *7 (E.D.N.Y. Aug. 4,



                                                 6
2016) (noting that while Sibersky is not precedential, “lower courts have found its reasoning

persuasive and endorsed its approach” to determine standing (citing cases)). “Under Sibersky, in

order to have standing, Plaintiff must: (1) be a consumer; (2) stand in the shoes of the consumer;

or (3) allege injurious exposure.” Kinkade v. Estate Info. Servs., LLC, No. CV 11-4787, 2012

WL 4511397, at *4 (E.D.N.Y. Sept. 28, 2012).

       The original complaint’s failure to plead factual allegations sufficient to even attempt

application of the Sibersky factors was the basis for dismissal of the §1692e claims. The

amended complaint provides the following facts that may be relevant to a standing analysis: (1)

Chaya was the account holder for credit cards issued by the Gap and Lord & Taylor; (2) both

accounts were for personal purposes and were used for the benefit of both Chaya and Robert; (3)

Robert may have been authorized to use the accounts or a signatory; and (4) Robert often

returned calls “on behalf of Chaya Grosz, as her agent.” AC ¶21. In opposition to the motion,

Robert does not argue that he is a consumer, but rather contends that he has standing because

“(1) he received the message, which had been left at a number that the telephone company issued

to him and which both he and his wife Chaya regularly used, and (2) returned the call on behalf

of his wife, as her agent and in accordance with their common practice.” Pls Opp. at 10

(emphases in original). He also claims to have been injuriously exposed to the communication.

       1. Standing in the Shoes of the Consumer

       A plaintiff has standing to bring a claim if he is the actual consumer or stands in the shoes

of the consumer. Sibersky, 155 F. App’x at 11-12 (noting that “for the offending communication

to be ‘with respect to’ a person other than the debt consumer or someone standing in the

consumer’s shoes, that person would have to plead some injurious exposure to the

communication to have standing to sue”). To stand in the shoes of a consumer, a plaintiff must



                                                7
be asserting claims on behalf of the consumer, defined by the FDPCA as the “natural person

obligated or allegedly obligated to pay any debt,” 15 U.S.C. §1692a(3), and must have some

legal relationship with the consumer that permits him to do so. Thus, to properly establish

standing, Robert must allege that he is asserting the FDCPA claims on behalf of Chaya, the

consumer. To the contrary, however, Robert is clearly attempting to assert his own claim and

lacks standing to do so. Sibersky, 155 F. App’x at 12 (finding husband lacked standing to assert

his own claim, noting inter alia that he “does not stand in the shoes of the consumer,” his wife);

see also Andino v. Mercantile Adjustment Bureau, LLC, No. 14-CV-59, 2016 WL 651930, at *7

(W.D.N.Y. Feb. 18, 2016) (“although plaintiff has asserted power of attorney over the affairs of

his mother, he did not bring this action in a representative capacity, and does not otherwise claim

to be standing in the shoes of the consumer to whom the debt collection activity was directed for

the purposes of this suit”).

       2. Injurious Exposure

       In the opposition papers, Robert claims he was “injuriously exposed” to the VM Message

because it was left on a telephone number issued to him. As this Court noted previously, “[m]ere

awareness of, or listening to, the communication does not satisfy the injurious exposure option

under Sibersky.” M&O at 7 (citing Barasch v. Estate Info. Servs., LLC, No. 07-CV-1693, 2009

WL 2900261, at *4 (E.D.N.Y. Sept. 3, 2009) (granting defendant summary judgment on

§1692e(11) claim for lack of standing where plaintiff simply read the letter, amounting to

“exposure” to the communication, but providing no evidence of “injurious exposure”)). While

the Second Circuit has not precisely defined what constitutes “injurious exposure,” dismissal is

appropriate where a plaintiff “has not alleged that he suffered any actual damages and has not

otherwise plead facts that the Court may reasonably construe as injurious exposure.”



                                                 8
Cunningham v. Channer, LLC, No. 17-CV-1305, 2018 WL 4620391, at *5 (W.D.N.Y. Sept. 26,

2018); see also Andino, 2016 WL 651930, at *7 (no evidence of injury by exposure to two

voicemail messages left over a ten day time period); Schwartz, 2009 WL 3756600, at *4

(plaintiff did not suffer injurious exposure where he “merely” read the communication and

experienced no actual damages and alleged no other injury). Robert has not identified any

specific injury suffered beyond exposure by listening to the VM Message.

       The allegations in the amended complaint regarding damages are similarly unhelpful,

consisting of the conclusory statement that plaintiffs “spent time and money dealing with a debt

collector that they did not wish to deal with.” AC ¶28. The balance of the allegations does not

support this statement since the it appears only that Robert listened to the VM Message and

returned the call. There are no allegations that he ever spoke to anyone at Cavalry or made or

received multiple calls. On these facts, an inference that there was any loss of money or time is

implausible. As Robert has failed to allege any facts that plausibly allege that his exposure to the

VM Message was injurious, he has not established his standing to bring a claim under §1692e.

III. CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss, DE [35], is granted. The Clerk

of the Court is directed to close the case.

SO ORDERED.
                                                      /s/
                                                     Sandra J. Feuerstein
                                                     United States District Judge
Dated: Central Islip, New York
       September 30, 2019




                                                 9
